DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2020-090256, filed on 05/25/2020 was received with the present application.

Claim Objections

Claims 1-2 and 6 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 17, the limitation “the side closer to” should read “a side closer to”.
In claim 2, line 3, the limitation “an inner circumferential surface” should read “the inner circumferential surface”.
In claim 6, line 2-3, the limitation “an inner circumferential surface” should read “the inner circumferential surface”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad limitation “a compression limiter holding mechanism provided either to the compression limiter or a hole rim part including the fixing through hole of the chain guide body” (in lines 8-9), while also reciting “the compression limiter holding mechanism is configured by a lip formed between an annular groove and an inner circumferential surface of the fixing through hole; and in the hole rim part, the annular groove being hollowed into the chain guide body in the width direction thereof…wherein the lip is formed of an inner ring circumferential wall of the annular groove…” (in lines 11-17); where the limitations lines 11-17 is the narrower statement of the preceding limitation in lines 8-9. In other words, claim 1 appears to broadly recite the compression limiter holding mechanism being formed/ configured/ defined by one of the compression limiter or the hole rim part, prior to narrowly reciting the compression limiter holding mechanism being formed/ configured/ defined only by a lip formed on an inner ring circumferential wall of an annual ring that is created via hollowing into the hole rim part. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 1 limitation “an outer rim shape at one end of the fixing through hole” (in lines 14-15) further renders the claim vague and indefinite; specifically because, it is unclear what structure/ feature constitute “an outer rim shape”. That is, how does the outer rim shape at one of the fixing through hole differs from the hole rim part (which also appears to be located at one end of the fixing through hole)? Clarification by the applicant is required.

Claim 1 recites the limitation “the entire circumference” in line 17. There is insufficient antecedent basis for this limitation in the claim. It is unclear, if “the entire circumference” is referring to the entire circumference of the hole rim part, the entire circumference of the inner ring circumferential wall defined by the annular groove, the entire circumference of the fixing through hole, the entire circumference of the lip, or the entire circumference of the outer rim shape. Clarification by the applicant is required.

Claims 2 and 4-7 depends from claim 1. Subsequently claim 2 and 4-7 are also rejected as being indefinite for the same reasons set forth above. 

Claim 2 limitation “the compression limiter holding mechanism is formed by a tapered part having a diameter decreasing toward one axial side thereof on an inner circumferential surface of the fixing through hole” (in lines 1-3) renders the claim vague and indefinite, because said limitation contradicts the preceding limitations in parent claim 1. That is, lines 11-17 of claim 1 recites “the compression limiter holding mechanism is configured by a lip formed between an annular groove and an inner circumferential surface of the fixing through hole; and in the hole rim part, the annular groove being hollowed into the chain guide body in the width direction thereof…wherein the lip is formed of an inner ring circumferential wall of the annular groove…”; therefore, it is unclear how the compression limiter holding mechanism can be formed by a tapered part, if the intervening limitations in parent claim 1 has previously specified said compression limiter holding mechanism being configured by a lip formed on an inner ring circumferential wall of an annual ring that is created by hollowing into the hole rim part of the chain guide body. In other words, is the tapered part that is described in claim 2 somehow related to the structure of the lip described within claim 1, or are they two completely distinct features/ components. Clarification by the applicant is required.

Claim 5 limitation “the compression limiter holding mechanism is formed by the locking portion of the compression limiter” (in lines 5-6) renders the claim vague and indefinite, because said limitation contradict the preceding limitations in parent claim 1. That is, lines 11-17 of claim 1 recites “the compression limiter holding mechanism is configured by a lip formed between an annular groove and an inner circumferential surface of the fixing through hole; and in the hole rim part, the annular groove being hollowed into the chain guide body in the width direction thereof…wherein the lip is formed of an inner ring circumferential wall of the annular groove…”; therefore, it is unclear how the compression limiter holding mechanism can be formed by a feature of the compression limiter (i.e. the locking portion) that is configured to engage the hole rim part, if the intervening limitations in parent claim 1 has previously specified said compression limiter holding mechanism being configured by a lip formed on an inner ring circumferential wall of an annual ring that is created by hollowing into the hole rim part of the chain guide body. Clarification by the applicant is required.

Claim 6 limitation “the compression limiter holding mechanism is formed by a surface irregularity structure formed on an inner circumferential surface of the fixing through hole” (in lines 1-3) renders the claim vague and indefinite, because said limitation contradict the preceding limitations in parent claim 1. That is, lines 11-17 of claim 1 recites “the compression limiter holding mechanism is configured by a lip formed between an annular groove and an inner circumferential surface of the fixing through hole; and in the hole rim part, the annular groove being hollowed into the chain guide body in the width direction thereof…wherein the lip is formed of an inner ring circumferential wall of the annular groove…”; therefore, it is unclear how the compression limiter holding mechanism can be formed by a surface irregularity structure on the inner circumferential surface of the fixing through hole, if the intervening limitations in parent claim 1 has previously specified said compression limiter holding mechanism being configured by a lip formed on an inner ring circumferential wall of an annual ring that is created by hollowing into the hole rim part of the chain guide body (especially since the inner ring circumferential wall of an annual ring and the inner circumferential surface of the fixing through hole appears to be two entirely distinct/ sperate features provided on the chain guide body). Clarification by the applicant is required.

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action for the following reasons:
Examiner first emphasize that claim 1 currently include multiple indefinite limitations that causes the examination and comprehension of the claim language to be challenging. However, based on examiner’s understanding of claim 1, the prior art of record, either individually or in combination, fail to teach or suggest a chain guide comparing the collective structure described within independent claim 1. In particular, a chain guide comprising: a guide shoe, a chain guide body for supporting the guide shoe, a fixing through hole extending through the chain guide body, a compression limiter (which has an attachment hole for receiving a mounting bolt) fitted in the fixing through hole, and a compression limiter holding mechanism provided to a hole rim part of the chain guide body so as to the compression limiter; the compression limiter holding mechanism configured by a lip formed on an inner ring circumferential wall of an annular groove (which is hollowed into the chain guide body from the holed rim part at one end of the fixing through hole) so as to be located between said annular groove and the inner circumferential surface of the fixing through hole; where said lip extends the entire circumference of the inner circumference wall of the annular groove/ fixing through hole. 
As set forth in the previous office action (dated 06/16/2022), Young (U.S. PGPUB 2009/0197724A1) propose a chain guide that is relatively similar to the chain guide in applicant’s claimed invention; to include a compression limiter holding mechanism (fastener retaining tabs 20 or the annular groove/ indentation/ recess 112g) that is provided either to the compression limiter (sleeve 150, which forms the annular groove/ indentation/ recess 112g) or a hole rim part (inner circumferential wall of the cylindrical pivot bore 14 that extends axially between the inner end 14a and the outer end 14b, that defines the pockets 30 with the axially extending outer walls 32 and the transverse/ pocket end walls 34, and that forms the fastener retaining tabs 20) on a chain guide body (chain tensioner arm 10), and that is configured to hold a compression limiter (sleeve 150); the compression limiter holding mechanism being configured by a lip formed between an annular groove (pockets 30) and an inner circumferential surface of a fixing through hole (inner circumferential surface of the cylindrical pivot bore 14 that is located between the tips 22 of the fastener retaining tabs 20 and the outer end 14b of the cylindrical pivot bore 14; where said inner circumferential surface of the cylindrical pivot bore 14 defines the tab diameter 18) that extends through the chain guide body; the annular groove being hollowed into the chain guide body from the hole rim part in the width direction; and the lip being defined by the inner ring circumzenithal wall of the annular groove (pockets 30). Nevertheless, as noted by the applicant in the remarks filed on 08/02/2022, the lip in the chain guide taught by Young does not extend the entire circumference of the annular groove, the hole rim par, or the fixing through hole. Furthermore, other pertinent/ analogues prior art disclosures identified by the examiner, also fail to provide any evidence, motivation, and/ or rational that would cure the deficiencies in Young, or that would render obvious the precise structural design recited within claim 1. Accordingly, claim 1 limitations, at least based on examiners current understanding of said limitations, appears to contain allowable subject matter over the presently cited prior art refences.

Claims 2 and 4-7 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 2 and 4-7 depends from parent claim 1 that appears to contain allowable subject matter over the cited prior art references as noted above. Resultingly, claims 2 and 4-7 would also include said allowable subject matter in claim 1.

Response to Arguments

With respect to applicant’s arguments on pages 5-7 in the remarks filed on 08/02/2022, regarding the 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) rejections of claim 1 in light of teaching in both Young and Gomes et al. (U.S. Patent 9,989,130 B2), all have been fully considered and are persuasive. Therefore, said prior art rejections has been withdrawn. However, upon further consideration, a new grounds of rejection is made for claim 1 under 35 U.S.C. 112(b) due to the significant amount of indefinite language present within amended claim 1 as detailed above.
Although, amended claim 1 limitations appears to overcome Young, Gomes et al, all other cited prior art, examiner additionally notes that the distinctness of claim 1 limitations over the prior art of record is based on examiner’s current understanding of said limitations, and that the allowability of claim 1 cannot be properly determined due to the indefinite nature of amended claim 1.

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654